Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1, 4-25, 27-34, 36, 38-42 is/are allowable. Claim(s) 26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A1-A2, as set forth in the Office action mailed on 6/15/2020, is hereby withdrawn and claim(s) 26 is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Anderson (reg. #: 67582) on 6/10/2021.
The application has been amended as follows: 
Within claim 1, line 5: “or interfaces in the frame, interfaces” has been changed to --interfaces in the frame, or interfaces--.

Claim 37 is cancelled.
Within claim 42, lines 4-5: “or interfaces in the frame, interfaces” has been changed to --interfaces in the frame, or interfaces--.
Within claim 42, lines 6-7: “, or both the gaps, spaces, or interfaces in the frame and the interfaces between the frame and the one or more leaflets” has been deleted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone nor in combination which disclose nor make obvious:
A prosthetic valve comprising: a frame, one or more leaflets, and a jacket surrounding the frame.  The jacket covering at least one of: gaps, spaces, interfaces in the frame, interfaces between the frame and the one or more leaflets. AND
The jacket being molded onto the frame or the one or more leaflets and the one or more leaflet s and the jacket being formed from the same material (as required by claim 1); OR
The jacket including a fillet extending radially inward, the fillet is between the one or more leaflets and an outflow edge of the jacket (as required by claim 27); OR
The jacket covers an interface between a sewing cuff and the frame (as required by claim 42).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA S PRESTON/Examiner, Art Unit 3774